Avenue C Med., P.C. v Encompass Ins. of MA (2015 NY Slip Op 06101)





Avenue C Med., P.C. v Encompass Ins. of MA


2015 NY Slip Op 06101


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
RUTH C. BALKIN
CHERYL E. CHAMBERS
ROBERT J. MILLER, JJ.


2014-00659
 (Index No. 10750/13)

[*1]Avenue C Medical, P.C., as assignee of Alejandro Romero-Garcia, appellant, 
vEncompass Insurance of MA, etc., respondent.


Khavinson & Associates, P.C., Brooklyn, N.Y. (Thomas T. Kranidas of counsel),
for appellant.
Bruno, Gerbino & Soriano, LLP, Melville, N.Y. (Mitchell L. Kaufman of counsel), for respondent.

DECISION & ORDER
In an action, in effect, pursuant to Insurance Law § 5106(c) for a de novo determination of a claim for no-fault insurance benefits, the plaintiff appeals from an order of the Supreme Court, Kings County (Bunyan, J.), dated October 30, 2013, which granted the defendant's motion pursuant to CPLR 3211(a)(2) to dismiss the complaint.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly granted the defendant's motion to dismiss the complaint for lack of subject matter jurisdiction. The complaint, in effect, sought a de novo determination of the plaintiff's no-fault claim pursuant to Insurance Law § 5106(c). "The statute permits an insurer or a claimant to institute a court action to adjudicate the dispute de novo where the master arbitrator's award is $5,000 or greater" (Green v Liberty Mut. Ins. Co. Trust, 16 AD3d 457, 457). Here, the master arbitrator, by vacating the arbitrator's award in its entirety, effectively made no monetary award, and, because the master arbitrator's award was less than $5,000, neither party is entitled to maintain a court action to adjudicate the dispute de novo (see id.; General Acc. Fire & Life Ins. Co. v Avlonitis, 156 AD2d 424, 424; Matter of Sansiviero v Royal Globe Ins. Co., 109 AD2d 840, 842).
SKELOS, J.P., BALKIN, CHAMBERS and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court